              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                     Plaintiff,
                                                      Case No. 19-CR-27-JPS
v.

MICHAEL KIDD,
                                                                    ORDER
                     Defendant.


       On April 15, 2019, the parties filed a plea agreement, indicating that

Defendant had agreed to plead guilty to Count One of the Indictment.

(Docket #12). The parties appeared before Magistrate Judge William E.

Duffin on May 8, 2019 to conduct a plea colloquy pursuant to Federal Rule

of Criminal Procedure 11. (Docket #14). Defendant entered a plea of guilty

as to Count One of the Indictment. Id. After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Duffin determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offense. (Docket #14 and #15).

       Thereafter,   Magistrate   Judge    Duffin    filed   a   Report   and

Recommendation with this Court, recommending that: (1) the defendant’s

plea of guilty be accepted; (2) a presentence investigation report be

prepared; and (3) the defendant be adjudicated guilty and have a sentence

imposed accordingly. (Docket #15). Pursuant to General L. R. 72(c) (E.D.

Wis.), 28 U.S.C. § 636(b)(1)(B), and Federal Rules of Criminal Procedure

59(b) or 72(b) if applicable, the parties were advised that written objections
to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation.

      To date, no party has filed such an objection.

      The    Court    has    considered       Magistrate   Judge   Duffin’s

recommendation and, having received no objection thereto, will adopt it.

      Accordingly,

      IT IS ORDERED that Magistrate Judge William E. Duffin’s report

and recommendation (Docket #15) be and the same is hereby ADOPTED.

      Dated at Milwaukee, Wisconsin, this 24th day of May, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
